 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    TULE LAKE COMMITTEE,                              No. 2:18-cv-02280-KJM-DMC
12                       Plaintiff,
13           v.                                         ORDER
14    CITY OF TULELAKE, et al.,
15                       Defendants.
16

17                  In September 2018, the parties in this case completed a settlement conference

18   presided over by Magistrate Judge Cota and entered into an interim settlement agreement. See

19   ECF No. 39. The parties were unable to reach a permanent settlement agreement, and the

20   magistrate judge referred the case back to this court for further proceedings. ECF No. 48.

21                  On June 6, 2019, the court held a status conference with the parties. After

22   reviewing the status of the case with the parties, and considering the record, the court has clarified

23   the parties’ current dispute, over whether or not plaintiffs should dismiss the action based on the

24   interim settlement agreement. Specifically, the interim settlement agreement calls for plaintiff to

25   dismiss the case if, after 180 days from September 27, 2018, it did not present evidence as

26   outlined in the interim settlement agreement, ECF No. 31 (sealed).

27                  Plaintiff takes the position that it has sufficiently presented such evidence, and

28   defendants disagree. See Joint Status Report, ECF No. 50. Upon close inspection of the language
                                                        1
 1   of the interim settlement agreement, the court concludes it cannot resolve the parties’ dispute
 2   without briefing. For this reason, and based on defendants’ representations and arguments at the
 3   status conference, it appears defendants are best suited to initiate the briefing. The court therefore
 4   DIRECTS defendants to file a motion to enforce the settlement agreement or an explanation as to
 5   why it declines to do so within fourteen (14) days.
 6                  At the status conference, the parties also discussed the propriety of the court’s
 7   maintaining the interim settlement agreement under seal indefinitely. Plaintiff represented it did
 8   not believe the document meets the requirements for sealing set out in Local Rule 141.
 9   Therefore, the court hereby ORDERS defendants to show cause within fourteen (14) days why
10   the interim settlement should not be unsealed and filed on the public docket.
11                  IT IS SO ORDERED.
12   DATED: June 11, 2019.
13

14                                                UNITED STATES DISTRICT JUDGE
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
